Citation Nr: 1117183	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  09-40 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for major depressive disorder (MDD).

2.  Entitlement to service connection for a psychiatric disorder (other than MDD), to include an anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1974 to March 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In February 2010, the Veteran testified during a personal hearing at the RO and, in October 2010, the Veteran, sitting at the RO, testified at a travel board hearing before the undersigned.  Transcripts of these hearings are associated with the claims file.

The Veteran was recently diagnosed with an anxiety disorder in April 2010.  The issue has been phrased accordingly on the title page.

The issue of service connection for a psychiatric disorder (other than MDD), to include an anxiety disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is shown to have been discharged from service due to a personality disorder.  

2.  The Veteran is not shown to have manifested complaints or findings referable to a MDD in service or for many years thereafter.  

3.  The Veteran currently is not shown to suffer from MDD that is separate and distinct from his primary substance abuse or is otherwise due to an event or incident of his period of active service.  


CONCLUSION OF LAW

The Veteran does not have a disability manifested by MDD due to disease or injury that was incurred in or aggravated by active service; nor may any be presumed to have been incurred therein; a personality disorder is not a disease or injury within the meaning of applicable legislation.  38 U.S.C.A. §§ 105, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.307, 3.309, 4.9 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act, VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  The Board notes that a "fourth element" of the notice requirement, requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim, was recently removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claim in the July 2008 rating decision, he was provided notice of the VCAA in December 2007.  

The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  

The Veteran also received notice pertaining to the downstream disability rating and effective date elements of his claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was afforded a VA examination in May 2008.  The Veteran's representative contests the adequacy of the VA examination on the basis that the examiner did not provide a rationale for his opinion.

The Board finds in this regard that the May 2008 VA examination is adequate for purpose of this decision because it fully addressed the Veteran's lay assertions regarding his MDD; was based on a detailed review of the claims file; described the current symptomatology in arriving at the diagnosis; and made appropriate findings to support a determination of whether the claimed MDD was related to his period of active service.  (See June 2010 Appellant's Brief).

The Board further finds that a remand to obtain another opinion to solely address the representative's "nomenclature" assertion presented in his June 2010 brief would serve no purpose at this time, but to delay further the adjudication of the Veteran's claim with no benefit flowing to him.  

In fact, the representative did not identify any particular symptomatology or lay statements that the VA examiner did not address in his opinion.  Instead, the representative, in a general manner, asserts that the VA examination was inadequate.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran) and Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

Further, the Veteran testified at the recent hearing that focused on the elements necessary to substantiate the claim of service connection and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the requisite elements.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim to the extent indicated based on the current record.  

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, private medical records, VA outpatient treatment reports, a VA examination and statements and testimony from the Veteran and his representative.  

The Veteran has not indicated that he has any further evidence to submit to VA or that VA needs to obtain other evidence.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  

The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.



II.  Service Connection for MDD

The Veteran claims service connection for MDD.  Specifically, he asserts that his wife cheated on him while he was on deployment and that he became distraught but was offered no counseling.  He essentially argues that, had he been offered counseling instead being discharged,  he would not have suffered for all these years.  He further states that, since his active duty, he had participated several times in detoxification programs and also received treatment for depression.  (See March 2008 written statements).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

No compensation shall be paid if the disability resulting from injury or disease in service is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1131.  

Direct service connection may be granted only when a disability or cause of death was incurred in or aggravated in line of duty, and not the result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301.  

The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.   

Organic diseases and disabilities which are a secondary result of the chronic use of drugs and infections coinciding with the injection of drugs will not be considered of willful misconduct origin.  (See paragraph (d) of this section regarding service connection where disability or death is a result of abuse of drugs).  Where drugs are used for therapeutic purposes or where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin.  38 C.F.R. § 3.301(c)(3).  

An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  

For the purpose of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).  

"Willful misconduct" means an act involving conscious wrongdoing or known prohibited action.  A service department finding that injury, disease or death was not due to misconduct will be binding on the Department of Veterans Affairs unless it is patently inconsistent with the facts and the requirements of laws administered by the Department of Veterans Affairs.  (1) It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  (2) Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  (3) Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  38 C.F.R. § 3.1(n).  

Personality disorders, which are characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior, or other psychiatric symptomatology shown to have existed prior to service with the same manifestations during service, which was the basis of the service diagnosis, will be accepted as showing pre-service origin.  Personality disorders are not diseases or injuries within the meaning of applicable legislation for VA disability compensation purposes.  Carpenter v. Brown, 8 Vet. App. 240 (1995); 38 C.F.R. §§ 3.303(c), 4.9.  

However, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).  

A careful review of the service treatment records shows that the Veteran did not manifest complaints of trouble sleeping, depression or excessive worry, or nervous trouble of any sort in March 1974 shortly after he entered active service.  A January 1975 Report of Medical History also reflected no complaints of trouble sleeping, depression or excessive worry or nervous trouble.  

The Veteran reported having marital problems and was given an appointment with a psychologist to discuss his personal problems in June 1978.  A December 6, 1978 service treatment record noted that the Veteran complained of having personal and financial problems and  reported "seeing a ship's psychologist."  His symptoms consisted of insomnia, anxiety and depression.  

A December 8, 1978 service treatment record, in part, shows that he had difficulty with adjusting to leadership, supervision and the performance levels expected of an E-5.  The Veteran was noted to be increasingly dysphoric with the Navy and had encountered similar feelings from his wife.  

The Veteran also admitted to experimental use of marijuana.  He received counseling.  The mental status examination revealed no evidence of severe mental/emotional dysfunction.  It was noted that the Veteran was dysphoric and impulsive with poor judgment and limited insight.  

The Veteran was diagnosed with immature personality disorder, which made him a poor candidate for continued naval service.  The psychologist advised that he be discharged.  Another medical doctor concurred with the diagnosis and recommended discharge.  A January 1979 record reflected "psychosomatic complaints" pending administrative discharge for immature personality. 

Subsequent to service, the Veteran was diagnosed with recurrent, severe major depression; alcohol dependence; and alcohol withdrawal in August 2005.  (See also July 2006 diagnosed with recurrent Major Depression; history of alcohol dependency; status post-benzodiazepine overdose).  

The VA treatment records dated from August 2006 to October 2007 reflected that the Veteran was treated and admitted for alcohol dependence and depression.  In a September 2006 VA treatment record, the Veteran stated that he started drinking in service after he did not get approved leave to attend to his marriage difficulties and continued to drink after service.  (See also December 2006).  

In an October 2007 record, the Veteran stated that he first became depressed while in service and had been chronically depressed since that time.  His other stressors included the death of a girlfriend and financial problems.  

The Veteran underwent a VA examination in May 2008.  The VA examiner noted that he had reviewed the claims file and that the service records reflected that the Veteran complained of marriage problems in June 1978 with a note indicating "probably....anxiety and depression" in December 1978.  He also referenced an evaluation by a psychologist from December 1978 that stated he was "dysphoric, impulsive, poor judgment, [and had] limited insight," with a diagnosis of "immature personality" and recommendation that he be discharged.  

The examiner noted that the VA treatment records included a diagnosis of depression and alcohol addiction and that the Veteran's lay statements indicated that he had been anxious and depressed over his marriage difficulties while in service, but that his depression "started 7 or 8 years ago" with a history of alcohol addiction and an overdose reaction to his girlfriend's problems.  The VA examiner also described the Veteran's medical/psychological history pre-service, during service and post-service in detail.  

The Veteran told the VA examiner that, during service, his roommates were arrested for drug abuse and that he was implicated by proximity.  He stated that he was forced to admit to using drugs to avoid disciplinary action, despite not having used them.  He also reported starting to drink heavily because his wife had an affair during his service.  

The Veteran reported working with his father after service until about 1992.  He also worked as a project manager in construction for about 7 years and last worked at a truck parts factory for about one year until August 2007.  He stopped working to enter an alcohol addiction treatment program.

Based on the mental status examination, the Veteran was diagnosed with MDD and alcohol dependence in early remission.  The VA examiner noted that the Veteran had a long history of heavy alcohol use and stated that, although the Veteran was treated for adjustment problems in service, there was no record of a diagnosis for a major mental health issue.  

The examiner added that there were no records from his early involvement with treatment for depression and alcohol addiction.  The examiner noted that there was little evidence to suggest that the current diagnosis of major depression had developed from the adjustment problems noted in the military, especially given the long span of time between service and any other mental treatment.  

The VA examiner opined that the current diagnosis of major depression was therefore less likely than not related to any military events and that it appeared more likely that his current problems had developed as a consequence of alcohol addiction and other negative life events.  

The VA treatment records dated from July 2008 to August 2009 reflected continued treatment for alcohol dependence and major depression.

In a February 2008 DRO hearing, the Veteran testified that he did not have a preexisting condition and that his depression first started in service and manifested into chronic symptoms currently diagnosed as MDD.

The VA treatment records dated from November 2009 to April 2010 reflect continued treatment for alcohol dependence and major depression.  However, the Veteran was also diagnosed with an anxiety disorder, along with MDD and alcohol abuse in remission in April 2010.

The Veteran testified at the hearing in October 2010 that a diagnosis of an immature personality disorder and not adjusting to the Navy was contradicted by the majority of his service records that reflected satisfactory performance until the period prior to discharge.  

The Veteran's representative cited to the Journal of Clinical Psychology and Merck Manual for evidence of a nexus (i.e., psychological factors involved in major life stressors).  The representative reiterated that the Veteran was dealing with major life stressors during service (i.e. marriage difficulty, losing friends, and being scrutinized) and that major depression episodes could lie dormant for many years until triggered.  

The representative further asserted that a diagnosis of an immature personality disorder did not preclude a diagnosis of major depression or other acquire psychiatric condition in service.  (See October 2010 hearing transcript 16-18).

As discussed during the hearing, the Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  

However, the Court has held that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

Here, the Board finds the cited treatises are not highly probative for the purpose of establishing a nexus with service.  The treatises appear to have been cited to merely describe symptoms (not inconclusive) and to generally address periods of dormancy.  

Although a medical professional is trained to utilize and implement these guidelines, there is no evidence to suggest that the Veteran or his representative has the medical background to apply the diagnostic criteria and diagnose mental disorders.

Although the evidence shows that the Veteran currently has MDD, no medical evidence has been submitted to support the lay assertions that this claimed acquired psychiatric was clinically present in service or was causally related to any event or incident of that service.  

On the other hand, the uncontroverted medical record establishes that a personality disorder was diagnosed in service and the first post-service evidence of MDD was in 2005, more than 30 years after service.  As described, service connection for the personality disorder has not been asserted in this appeal.  See 38 C.F.R. § 3.303(c). 

More importantly, in the May 2008 examination report, the VA examiner concluded that the current diagnosis of MDD was less likely than not related to any military events and that the current problems had developed as a consequence of alcohol addiction and other negative life events.  

This opinion was premised on the rationale that there was no competent evidence to even suggest that the MDD was present in service or otherwise to show that an innocently acquired psychiatric disorder had developed from the adjustment problems noted in service, especially in light of the Veteran's own lay statements provided in connection with the examination.  

To this extent, the Veteran has provided credible lay information that was considered by the VA examiner in providing his opinion that the MDD was less likely than not causally related to the manifestations documented during service.  As this opinion constitutes the only competent evidence to fully address the medical issue presented in this case, it is controlling.  

The Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In ascertaining the competency and probative value of lay evidence, recent decisions of the United States Court of Appeals for Veterans Claims (Court) have underscored the importance of determining whether a layperson is competent to identify the medical condition in question.  

As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

Here, the Veteran is competent to attest to having difficulty sleeping, feelings of anxiety, and depression, as a layperson.  However, the Veteran alone is not competent to say that the diagnosis of MDD could be linked to the events as documented in service, as this requires medical training.

In sum, the Board finds a lack of competent evidence to warrant a favorable decision as to the presented issue of service connection for MDD.  The Board is not permitted to engage in speculation as to medical causation issues, but "must provide a medical basis other than its own unsubstantiated conclusions to support its ultimate decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  

As such, on this record, the evidence is found to preponderate against the Veteran's claim of service connection for MDD.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not for application because the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Service connection for MDD is denied.


REMAND

The Veteran has provided additional medical evidence in support of the claim that reflects he was diagnosed with an anxiety disorder in April 2010.  

To the extent that this constitutes a separate and discrete medical diagnosis from that previously addressed in this appeal, the Board finds that the Veteran should be afforded another VA examination to ascertain whether chronic anxiety disorder had its clinical onset during his period of active service.  As noted, the service treatment records do reflect a complaint of anxiety during service.

Prior to arranging for the Veteran to undergo further VA examination, the RO should obtain and associate with the claims folder all outstanding recent VA medical records and pertinent private records.  

For example, the Veteran has been treated at Brecksville VA Medical Center; VA Medical Center in Wade; VA Painesville Clinic; and Erie VA Medical Center.  All treatment records from Oakview and Laurelwood appear to be of record.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Hence, on remand, the VA must obtain all outstanding pertinent VA medical records from VA facilities, following the current procedures prescribed in 38 C.F.R. § 3.159 for records from Federal facilities.  

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  After securing any necessary release forms, with full address information, the RO should take all indicated action to obtain copies of any outstanding records referable to treatment rendered the Veteran by VA and/or any other health care provider for an anxiety disorder since service.  All records and/or responses received should be associated with the claims folder.  

The RO should also notify the Veteran that may submit medical evidence or treatment records to show that an anxiety disorder had its clinical onset in service or was causally related to documented events or incidents of his active service.  

If any VA or private records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

2.  Then, the RO should schedule the Veteran for a VA examination in order to determine the nature and likely etiology of an innocently acquired psychiatric disorder other than MDD, to include an anxiety disorder.  The examiner must review the claims file in conjunction with the examination.

Based upon the examination findings and the examiner's review of the claims file including the Veteran's own lay assertions, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that the Veteran suffers from a current psychiatric disability (other than MDD), to include anxiety disorder, that had its clinical onset during his period of active service or during the one year presumptive period thereafter.  See Dalton v. Nicholson, 21 Vet. App. 23 (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.

In all conclusions, the examiner(s) must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner(s) is to specifically address in his or her conclusion the issue contained in the purpose of the examination, as noted.  

A complete rationale must be provided for all opinions rendered.  If the examiner(s) finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope for a medical professional conversant in VA practices.  

3.  After completing the requested actions, and any additional notification and development deemed warranted, the RO should readjudicate the claim of service connection for a psychiatric disorder (other than MDD), to include an anxiety disorder in light of all the evidence of record.  If any benefit sought on appeal remains denied, he and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


